ORDER
PER CURIAM.
Appellant, Monarch Metals, Inc., (“defendant”), appeals the judgment of the Circuit Court of St. Louis County overruling his motion to dismiss or for judgment on plaintiffs claim for action on account. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcripts, and find the judgment is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum for the use of the parties only, setting forth the reasons for our decision.